Appeal by the defendant from a judgment of the County Court, Nassau County (Honorof, J.), rendered September 23, 2003, convicting him of burglary in the second degree, upon his plea of guilty, and imposing sentence.
*482Ordered that the judgment is affirmed.
The defendant claims that he was deprived of his right to the effective assistance of counsel because his attorney allegedly failed to adequately advise him about the potential outcome of a predicate felony offender hearing. This claim involves matters that are primarily dehors the record and is not properly presented on direct appeal (see People v Petteway, 22 AD3d 772 [2005]; People v Krebs, 11 AD3d 713 [2004]; People v Robinson, 5 AD3d 610, 611 [2004]). On our review of the record, to the extent that it permits review of the defendant’s claim, we conclude that the defense counsel provided meaningful representation (see People v Ford, 86 NY2d 397, 404 [1995]; People v McKenzie, 4 AD3d 437, 438 [2004]; People v Shade, 254 AD2d 438, 439 [1998]; People v Boodhoo, 191 AD2d 448, 449 [1993]).
By his valid waiver of his right to appeal, the defendant foreclosed our review of the excessiveness of his sentence (see People v Lopez, 6 NY3d 248 [2006]; People v Callahan, 80 NY2d 273 [1992]; People v Seaberg, 74 NY2d 1, 7, 9 [1989]).
The defendant’s remaining contention is without merit. Schmidt, J.P., Crane, Krausman, Skelos and Lunn, JJ., concur.